Exhibit 10.2

 

CONFIDENTIAL

 

SHARE ISSUANCE AGREEMENT

THIS SHARE ISSUANCE AGREEMENT (this “Agreement”), is made as of April 20, 2018,
by and between Alnylam Pharmaceuticals, Inc., a Delaware corporation (the “Share
Acquiror”), and Dicerna Pharmaceuticals, Inc., a Delaware corporation (the
“Company”).

WHEREAS, concurrently with the entering into of this Agreement, the Company and
the Share Acquiror are entering into that certain Confidential Settlement
Agreement and General Release attached hereto as Exhibit A (the “Settlement
Agreement”);

WHEREAS, pursuant to the Settlement Agreement, the Company is obligated to
deliver shares of the Company’s common stock, par value $0.0001 per share
(“Common Stock”) with a market value of ten million dollars ($10,000,000.00) (as
calculated pursuant to the Settlement Agreement) (the “Settlement Shares”) to
the Share Acquiror; and

WHEREAS, pursuant to the terms and subject to the conditions set forth in this
Agreement, the Company desires to issue to the Share Acquiror, and the Share
Acquiror desires to acquire from the Company, at the Closing (as defined below),
983,208 shares (the “Shares”) of Common Stock in satisfaction of the Company’s
obligation under the Settlement Agreement to deliver the Settlement Shares to
the Share Acquiror;

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
representations, warranties, promises and obligations in the Settlement
Agreement and the following mutual representations, warranties, promises and
obligations, and for other good and valuable consideration, the adequacy and
sufficiency of which are hereby acknowledged, the Share Acquiror and the Company
agree as follows:

1.Definitions.

1.1Defined Terms.  When used in this Agreement, the following terms shall have
the respective meanings specified therefor below:

“Affiliate” shall have the meaning set forth in Section 405 under the Securities
Act.

“Agreement” means as set forth in the Preamble, including all exhibits attached
hereto.

“Business Day” means a day on which commercial banking institutions in Boston,
Massachusetts and New York, New York are open for business.

“Common Stock Equivalents” means any options, warrants or other securities or
rights convertible into or exercisable or exchangeable for, whether directly or
following conversion into or exercise or exchange for other options, warrants or
other securities or rights, shares of Common Stock.

“Disposition” or “Dispose of” means (a) pledge, sale, contract to sell, sale of
any option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant for the sale of, or other disposition of
or transfer of any shares of Common Stock, or any

 

--------------------------------------------------------------------------------

 

Common Stock Equivalents, including, without limitation, any “short sale” or
similar arrangement, or (b) swap, hedge, derivative instrument or any other
agreement or any transaction that transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of shares of Common Stock,
whether any such swap or transaction is to be settled by delivery of securities,
in cash or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

“Law” or “Laws” means all laws, statutes, rules, regulations, orders, judgments,
injunctions and/or ordinances of any Governmental Authority.

“Organizational Documents” means (i) the Certificate of Incorporation of the
Company, as amended and restated from time to time and as in effect as of the
date of this Agreement, and (ii) the Amended and Restated Bylaws of the Company
as in effect as of the date of this Agreement.

“Permitted Transferee” means an Affiliate of the Share Acquiror; provided,
however, that no such Person shall be deemed a Permitted Transferee for any
purpose under this Agreement unless: (a) the Permitted Transferee, prior to or
simultaneously with such transfer, shall have agreed in writing to be subject to
and bound by all restrictions and obligations set forth in this Agreement as
though it were the Share Acquiror hereunder, and (b) the Share Acquiror
acknowledges that it continues to be bound by all restrictions and obligations
set forth in this Agreement.

“Person” means any individual, partnership, limited liability company, firm,
corporation, trust, unincorporated organization, government or any department or
agency thereof or other entity.

“Securities Act” means the Securities Act of 1933, as amended.

“Settlement Agreement” has the meaning set forth in the recitals.

“Settlement Shares” has the meaning set forth in the recitals.

“Third Party” means any Person other than the Share Acquiror, the Company or any
Affiliate of the Share Acquiror or the Company.

“Transaction” means the issuance of the Shares by the Company, and the
acquisition of the Shares by the Share Acquiror, in accordance with the terms
hereof.

“Transaction Agreements” means this Agreement and the Settlement Agreement.

2

--------------------------------------------------------------------------------

 

1.2Additional Defined Terms. In addition to the terms defined in Section 1.1,
the following terms shall have the respective meanings assigned thereto in the
sections indicated below:

Defined Term

Section

Share Acquiror

Preamble

Closing

Section 3.1

Closing Date

Section 3.1

Common Stock

Recitals

Company

Dribble Amount

Preamble

Section 6.2

Enforceability Exceptions

Section 4.2(b)

Lockup Shares

Registration Statement

SEC

Section 6.1

Section 3.2

Section 4.4

Shares

Recitals

2.Issuance of Common Stock. Subject to the terms and conditions of this
Agreement, at the Closing, the Company shall issue to the Share Acquiror and the
Share Acquiror shall acquire from the Company the Shares.

3.Closing Date; Deliveries.

3.1Closing Date.  The closing of the acquisition and issuance of the Shares
hereunder (the “Closing”) shall be held on the date hereof by electronic
exchange of signature pages and Shares or at such other time, date and location
as the parties may mutually agree in writing.  The date the Closing occurs is
hereinafter referred to as the “Closing Date.”

3.2Deliveries. At the Closing, the Company shall deliver or cause to be
delivered to the Share Acquiror (a) the Shares in book-entry form and (b)
evidence reasonably satisfactory to the Share Acquiror that the Shares have been
issued to the Share Acquiror pursuant to a private placement exempt from
registration under the Securities Act.

4.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Share Acquiror as of the date hereof as follows:

4.1Organization. The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The Company has
all requisite power and authority to enter into the Transaction Agreements, to
issue the Shares and to perform its obligations under and to carry out the other
transactions contemplated by the Transaction Agreements.

3

--------------------------------------------------------------------------------

 

4.2Authorization.

(a)All requisite corporate action on the part of the Company required by
applicable Law for the authorization, execution and delivery by the Company of
the Transaction Agreements and the performance of all obligations of the Company
hereunder and thereunder, including the authorization, issuance and delivery of
the Shares, has been taken.

(b)Each of the Transaction Agreements has been duly executed and delivered by
the Company, and upon the due execution and delivery of each of the Transaction
Agreements by the Share Acquiror, it will constitute valid and legally binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms except as limited by: (i) applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance and other laws of
general application relating to or affecting enforcement of creditors’ rights
generally; and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies (the exceptions set
forth in (i) and (ii), the “Enforceability Exceptions”).

4.3No Conflicts.  The execution, delivery and performance of the Transaction
Agreements, and compliance with the provisions hereof and thereof, by the
Company do not and shall not: (a) subject to the Required Approvals, violate any
provision of applicable Law or any ruling, writ, injunction, order, permit,
judgment or decree of any Governmental Authority to which the Company is
subject, (b) result in any encumbrance upon any of the Shares, other than
restrictions on resale pursuant to securities laws or as set forth in the
Transaction Agreements, or (c) violate or conflict with any of the provisions of
the Company’s Organizational Documents, except, in the case of subsections (a)
and (b) as would not have or be reasonably likely to have a material adverse
effect with respect to the Transaction Agreements.

4.4No Approval.  No consent, approval, authorization or other order of, or
filing with, or notice to, any Governmental Authority is required to be obtained
or made by the Company in connection with the authorization, execution and
delivery by the Company of any of the Transaction Agreements or with the
authorization, issuance by the Company of the Shares, except (a) such filings as
may be required to be made with the Securities and Exchange Commission (the
“SEC”), which filings shall be made in a timely manner in accordance with all
applicable Laws, and (b) those that have been made or obtained prior to the date
of this Agreement (the items referred to in clauses (a) and (b), the “Required
Approvals”).

4.5Valid Issuance of Shares.  When issued and delivered at the Closing in
accordance with the terms hereof in satisfaction of the Company’s obligation to
deliver the Settlement Shares pursuant to the Settlement Agreement, the Shares
will be duly authorized, validly issued, fully paid and nonassessable, free from
any liens, encumbrances or restrictions on transfer, including preemptive
rights, rights of first refusal or other similar rights, other than as set forth
in the Transaction Agreements, as a result of any action by the Share Acquiror
or under federal or state securities Laws.  Assuming the accuracy of the
representations and warranties of the Share Acquiror in this Agreement and
subject to the filings referenced in Section 4.4, the Shares will be issued in
compliance with all applicable federal and state securities laws.  No stop order
or suspension of trading of Common Stock has been imposed by NASDAQ or the SEC
and remains in effect.

4

--------------------------------------------------------------------------------

 

4.6NASDAQ Listing.  Common Stock is listed on The Nasdaq Global Select Market,
and the Company has taken no action designed terminate the registration of the
Common Stock under the Exchange Act or delist Common Stock from The Nasdaq
Global Select Market.

4.7SEC Reports.  Parent has filed all required forms, reports and documents with
the SEC since January 1, 2017 (“Company SEC Reports”), each of which complied at
the time of filing in all material respects with all applicable requirements of
the Securities Act and the Exchange Act, as applicable, in each case as in
effect on the dates such forms reports and documents were filed.  

 

4.8Brokers’ or Finders’ Fees.  No broker, finder, investment banker or other
Person is entitled to any brokerage, finder’s or other fee or commission from
the Company in connection with the transactions contemplated by the Transaction
Agreements.

4.9Not Investment Company.  The Company is not, and solely after the
consummation of the Transactions, will not be, an “investment company” as
defined in the Investment Company Act of 1940, as amended.

4.10No General Solicitation.  Neither the Company nor, to the Company’s
knowledge, any Person acting on behalf of the Company has either directly or
indirectly, including through a broker or finder, engaged in any general
solicitation or published any advertisement in connection with the offer and
issuance of the Shares.

5.Representations and Warranties of the Share Acquiror.  The Share Acquiror
hereby represents and warrants to the Company as of the date hereof as follows:

5.1Organization.  The Share Acquiror is a corporation duly organized, validly
existing and in good standing under the laws of Delaware.  The Share Acquiror
has all requisite power and authority to enter into the Transaction Agreements,
to purchase the Shares and to perform its obligations under and to carry out the
other transactions contemplated by the Transaction Agreements.

5.2Authorization.  All requisite action on the part of the Share Acquiror and
its directors and stockholders, required by applicable Law for the
authorization, execution and delivery by the Share Acquiror of the Transaction
Agreements and the performance of all of its obligations thereunder, including
the acquisition of the Shares, has been taken.  This Agreement has been duly
executed and delivered by the Share Acquiror and upon the due execution and
delivery thereof by the Company, will constitute valid and legally binding
obligations of the Share Acquiror, enforceable against the Share Acquiror in
accordance with their respective terms except as limited by the Enforceability
Exceptions.

5.3No Conflicts.  The execution, delivery and performance of the Transaction
Agreements and compliance with the provisions thereof, by the Share Acquiror do
not and shall not: (a) violate any provision of applicable Law or any ruling,
writ, injunction, order, permit, judgment or decree of any Governmental
Authority, or (b) violate or conflict with any of the provisions of the Share
Acquiror’s organizational documents (including any articles or memoranda of
organization or association, charter, by-laws or similar documents), except as
would not impair

5

--------------------------------------------------------------------------------

 

or adversely affect the ability of the Share Acquiror to consummate the
transactions contemplated by, and perform its obligations under, the Transaction
Agreements.

5.4No Approval.  No consent, approval, authorization or other order of any
Governmental Authority is required to be obtained by the Share Acquiror in
connection with the authorization, execution and delivery of any of the
Transaction Agreements or with the subscription for and purchase of the Shares.

5.5Acquisition Entirely for Own Account.  The Shares shall be acquired for
investment for the Share Acquiror’s own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and the Share
Acquiror has no present intention of selling, granting any participation or
otherwise distributing the Shares.  The Share Acquiror does not have and will
not have as of the Closing any contract, undertaking, agreement or arrangement
with any Person to sell, transfer or grant participation to a Person any of the
Shares.

5.6Investment Experience and Accredited Investor Status.  The Share Acquiror is
an “accredited investor” (as defined in Regulation D under the Securities
Act).  The Share Acquiror has conducted its own due diligence on the Company to
its satisfaction and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the Shares to be purchased hereunder.

 

5.7Restricted Securities.  The Share Acquiror understands that the Shares, when
issued, will be “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws the Shares may be resold
without registration under the Securities Act only in certain limited
circumstances.  The Share Acquiror represents that it is familiar with Rule 144
of the Securities Act, as presently in effect.

5.8Legends.  In addition to any other legend required by Law, the book-entry or
certificated form of the Shares shall bear any legend required by the “blue sky”
laws of any state and a restrictive legend in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

5.9Acquiring Person.  As of the date of this Agreement and immediately prior to
the Closing, neither the Share Acquiror nor any of its Affiliates beneficially
owns, or will beneficially own (as determined pursuant to Rule 13d-3 under the
Exchange Act without regard

6

--------------------------------------------------------------------------------

 

for the number of days in which a Person has the right to acquire such
beneficial ownership, and without regard to Share Acquiror’s rights under this
Agreement), any securities of the Company.

5.10United States Person.  The Investor is a United States person (as defined by
Section 7701(a)(30) of the U.S. Internal Revenue Code of 1986, as amended.

5.11No General Solicitation.  Neither the Share Acquiror nor, to the Share
Acquiror’s knowledge, any Person acting on behalf of the Share Acquiror has
either directly or indirectly, including through a broker or finder (a) engaged
in any general solicitation or (b) published any advertisement in connection
with the offer and issuance of the Shares.

6.Lock-Up.  

6.1From and after the Closing Date and until the date that is six months after
the Closing Date, without the prior approval of the Company, the Share Acquiror
shall not Dispose of (x) any of the Shares, together with any shares of Common
Stock issued in respect thereof as a result of any stock split, stock dividend,
share exchange, merger, consolidation or similar recapitalization, and (y) any
Common Stock issued as (or issuable upon the exercise of any warrant, right or
other security that is issued as) a dividend or other distribution with respect
to, or in exchange or in replacement of, the shares of Common Stock described in
clause (x) of this sentence (collectively, “Lockup Shares”); provided, however,
that the foregoing shall not prohibit the Share Acquiror from transferring any
Lockup Shares to (i) a Permitted Transferee; provided that the Permitted
Transferee agrees to be bound in writing by the restrictions set forth herein;
or (ii) to the Company.

6.2From and after the date that is six months after the Closing Date through the
fifth (5th) anniversary of the Closing Date, without the prior approval of the
Company, the Share Acquiror hereby agrees that it shall not, at any specific
time, Dispose of more than the Dribble Amount of Lockup Shares as of such time;
provided, however, that the foregoing shall not prohibit the Share Acquiror from
transferring any Lockup Shares to (i) a Permitted Transferee; provided that the
Permitted Transferee agrees to be bound in writing by the restrictions set forth
herein; or (ii) to the Company.  “Dribble Amount” of Lockup Shares shall mean,
as of a specific time, the maximum number of Lockup Shares that the Share
Acquiror would be permitted to Dispose if the Lockup Shares were subject to the
volume limitations set forth in Rule 144(e) under the Securities Act (and, for
the avoidance of doubt, not subject to any of the other limitations on sale set
forth in Rule 144 under the Securities Act). The parties acknowledge that the
restrictions in this paragraph are contractual in nature rather than pursuant to
an interpretation of Rule 144.

7.Miscellaneous.

7.1Governing Law; Submission to Jurisdiction.  This Agreement shall be governed
by and construed in accordance with the Laws of the State of Delaware, without
regard to the conflict of laws principles thereof that would require the
application of the Law of any other jurisdiction. Any action brought, arising
out of, or relating to this Agreement shall, if it has jurisdiction, be brought
in the Court of Chancery of the State of Delaware.  Each party hereby
irrevocably submits to the jurisdiction of said Court in respect of any claim
relating to the validity, interpretation and enforcement of this Agreement, and
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding in which any such claim is made that it is not subject

7

--------------------------------------------------------------------------------

 

thereto or that such action, suit or proceeding may not be brought or is not
maintainable in such courts, or that the venue thereof may not be appropriate or
that this agreement may not be enforced in or by such courts.  The parties
hereby consent to and grant the Court of Chancery of the State of Delaware
jurisdiction over such parties and over the subject matter of any such claim and
agree that mailing of process or other papers in connection with any such
action, suit or proceeding in the manner provided in Section 7.12 hereof or in
such other manner as may be permitted by law, shall be valid and sufficient
thereof.

7.2No Waiver, Modifications.  It is agreed that no waiver by a party hereto of
any breach or default of any of the covenants or agreements set forth herein
shall be deemed a waiver as to any subsequent or similar breach or default.  The
failure of either party to insist on the performance of any obligation hereunder
shall not be deemed a waiver of any such obligation.  No amendment,
modification, waiver, release or discharge to this Agreement shall be binding
upon the parties unless in writing and duly executed by authorized
representatives of both parties.

7.3Notices.  Any consent, notice, report or other communication required or
permitted to be given or made under this Agreement by one of the parties to the
other party will be delivered in writing by one of the following means and be
effective: (a) upon receipt, if delivered personally; (b) when sent, if sent via
e-mail (provided that such sent e-mail is kept on file (whether electronically
or otherwise) by the sending party and the sending party does not immediately
receive an automatically generated message from the recipient’s e-mail server
that such e-mail could not be delivered to such recipient); (c) when sent, if
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (d) when
delivered by a reputable, commercial overnight courier; provided in all cases
addressed to such other party at its address indicated below, or to such other
address as the addressee will have last furnished in writing to the addressor
and will be effective upon receipt by the addressee.

If to Share Acquiror:

Alnylam Pharmaceuticals, Inc.
300 Third Street
Cambridge, MA 02142
Attention: Laurie B. Keating, General Counsel
Facsimile No.: 617-812-0353
e-mail: lkeating@alnylam.com

with a copy (which shall not constitute notice) to:

Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
Attention: Eric Marandett
Facsimile: 617-248-4000
e-mail: emarandett@choate.com

If to the Company:

8

--------------------------------------------------------------------------------

 

Dicerna Pharmaceuticals, Inc.
87 Cambridgepark Drive
Cambridge, MA 02140
Attention: Jack Green
Facsimile: 617-612-6298
e-mail: jgreen@dicerna.com

with a copy (which shall not constitute notice) to:

Sidley Austin LLP
1001 Page Mill Road, Building 1, Suite 100
Palo Alto, California 94304
Attention: Sam Zucker
Facsimile: (650) 565-7100
e-mail: szucker@sidley.com

Written confirmation of receipt (ii) given by the recipient of such notice,
(iii) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date and recipient facsimile number or (iii) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (a), (c) or (d) above, respectively.  A copy of the e-mail
transmission containing the time, date and recipient e-mail address shall be
rebuttable evidence of receipt by e-mail in accordance with clause (b) above.

7.4Entire Agreement.  This Agreement and the Settlement Agreement contain the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous arrangements or
understandings, whether written or oral, with respect hereto and thereto.

7.5Headings; Nouns and Pronouns; Section References.  Headings in this Agreement
are for convenience of reference only and shall not be considered in construing
this Agreement. Whenever the context may require, any pronouns used herein shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of names and pronouns shall include the plural and vice-versa. References
in this Agreement to a section or subsection shall be deemed to refer to a
section or subsection of this Agreement unless otherwise expressly stated.

7.6Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law, (a) such provision
shall be fully severable, (b) this Agreement shall be construed and enforced as
if such illegal, invalid or unenforceable provision had never comprised a part
hereof, and (c) the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom.

7.7Assignment.  Except for an assignment by the Share Acquiror of this Agreement
or any rights hereunder to an Affiliate or Permitted Transferree (which
assignment will not relieve the Share Acquiror of any obligation hereunder),
neither this Agreement nor any of the

9

--------------------------------------------------------------------------------

 

rights or obligations hereunder may be assigned by either the Share Acquiror or
the Company without (a) the prior written consent of Company in the case of any
assignment by the Share Acquiror or (b) the prior written consent of the Share
Acquiror in the case of an assignment by the Company.

7.8Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

7.9Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but which together shall constitute one and the same
instrument. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such executed signature page shall create a
valid and binding obligation of the party executing it (or on whose behalf such
signature page is executed) with the same force and effect as if such executed
signature page were an original thereof.

7.10Third Party Beneficiaries.  None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of any party hereto, except that each Affiliate of the Share Acquiror is an
express third party beneficiary entitled to enforce this agreement directly
against the Company.  No Third Party shall obtain any right under any provision
of this Agreement or shall by reason of any such provision make any claim in
respect of any debt, liability or obligation (or otherwise) against any party
hereto.

7.11No Strict Construction.  This Agreement has been prepared jointly and will
not be construed against either party.  No presumption as to construction of
this Agreement shall apply against either party with respect to any ambiguity in
the wording of any provision(s) of this Agreement irrespective of which party
may be deemed to have authored the ambiguous provision(s).

7.12Remedies.  The rights, powers and remedies of the parties under this
Agreement are cumulative and not exclusive of any other right, power or remedy
which such parties may have under any other agreement or Law.  No single or
partial assertion or exercise of any right, power or remedy of a party hereunder
shall preclude any other or further assertion or exercise thereof.  The parties
hereby acknowledge and agree that the rights of the parties hereunder are
special, unique and of extraordinary character, and that if any party refuses or
otherwise fails to act, or to cause its Affiliates to act, in accordance with
the provisions of this Agreement, such refusal or failure would result in
irreparable injury to the Company or the Share Acquiror as the case may be, the
exact amount of which would be difficult to ascertain or estimate and the
remedies at law for which would not be reasonable or adequate
compensation.  Accordingly, if any party refuses or otherwise fails to act, or
to cause its Affiliates to act, in accordance with the provisions of this
Agreement, then, in addition to any other remedy which may be available to any
damaged party at law or in equity, such damaged party will be entitled to seek
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

10

--------------------------------------------------------------------------------

 

7.13Expenses.  Each party shall pay its own fees and expenses in connection with
the preparation, negotiation, execution, delivery and performance of the
Transaction Agreements.

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

Dicerna Pharmaceuticals, Inc., a Delaware corporation

 

By:

/s/ Douglas Fambrough
Name:Douglas Fambrough
Title:President & Chief Executive Officer


Alnylam Pharmaceuticals, Inc., a Delaware corporation

 

By:

/s/ Laurie Keating
Name:Laurie Keating
Title:Senior Vice President and General Counsel


 

 

 

[Signature Page to Share Issuance Agreement]



--------------------------------------------------------------------------------

 

EXHIBIT A

SETTLEMENT AGREEMENT

 

A-1

